DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
The applicant provides no arguments for patent eligibility. The rejections under 35 USC 101 are maintained.
The applicant argues that the prior art fails to teach the amended limitations.
Updated rejections under 35 USC 103 are provided below to address the amended limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation or a mental process of observation and evaluation without significantly more. 
The claims recite:
A method for automated real-time monitoring of material movement and inventory supported by a vehicle, the method comprising: 
a) reading load signal values of material supported by the vehicle at a first predetermined frequency; 
b) identifying a position of the vehicle at a second predetermined frequency; 
c) analyzing the read load signal values to detect a loading event of material in the vehicle based on the read load signal values; 
d) determining the position of the vehicle at a time of the loading event; 
e) analyzing the read load signal values to detect an unloading event of material in the vehicle based on the read load values; and
f) calculating in real time net load of the material that was unloaded by the vehicle, the calculation in real time of the net load of the material further comprising fetching material properties found at the determined position of loading of the vehicle from a data source comprising one or more relation relations between the material properties and position information of the material, wherein the material properties comprise an ore grade. 
The bolded limitations are a process which may be performed in the human mind using observation of load values and position to evaluate a straight-forward calculation of load in a vehicle. The underlined limitations are a straightforward mathematical calculation using known collected information. Automation of a manual process does not convey patent eligibility.
This judicial exception is not integrated into a practical application because there are no additional elements recited in the case of the mental process, and in the case of the mathematical calculation the additional elements are merely data gathering processes (MPEP 2106.05(g)). The calculations are not applied to effect any aspect of the vehicle, but are merely data gathering and calculation processes used for the business purpose of determining an amount of a material that is transferred. The claims are not necessarily rooted in computing technology, nor do they provide a technical solution to a technical problem.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely data gathering processes (MPEP 
Independent claim 9 includes additional elements of “a load measuring device”, and “a processing unit”. These are recited at a high level of generality and amount to nothing more than instructions to implement the abstract idea using generic computing components at best.
The dependent claims 2 – 8, and 10 – 20 further limit the abstract idea data sources, but these elements are well-understood, routine and conventional in the art of haulage vehicle load measuring as evidenced by Hagenbuch (US 4,839,835), Hagenbuch2 (US 5,327,347), and Talmaki et al. (US 2016/0223387)
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagenbuch (US 4,839,835) in view of Hagenbuch2 (5,327,347).

Regarding claim 1, Hagenbuch teaches:
A method for automated real-time monitoring of material movement and inventory supported by a vehicle, the method comprising: 
a) reading load signal values (col 40, lines 28 – 35; FIG. 18m; col 36, lines 55 – 64) of material supported by the vehicle at a first predetermined frequency; 
(col 45, lines 6 – 12) at a second predetermined frequency; 
c) analyzing the read load signal values to detect a loading event (col 40, lines 28 – 68) of material in the vehicle based on the read load values; 
d) determining the position of the vehicle (col 45, lines 6 – 12) at a time of the loading event; 
e) analyzing the read load signal values to detect an unloading event (col 40, lines 61 – 64); 
f) calculating in real time net load of the material that was unloaded by the vehicle (col 45, line 67 – col 46, line 5), the calculation in real time of the net load of the material further comprising fetching material properties found at the determined position of loading of the vehicle from a data source comprising one or more relations between the material properties and position information of the material (col 8, line 54 – 68; density of material indicates portions of bucket that may be remaining to be loaded), wherein the material properties comprise an ore grade.
Hagenbuch teaches detecting an unloading event based on monitoring of a dump switch, but does not expressly teach detecting an unloading event of material in the vehicle based on the read load values.
However, Hagenbuch2 teaches monitoring a load sensor to determine load and unload time (col 41 line 60 – col 42 line 9; load and unload time are based on monitoring sensor and detecting a change). Hagenbuch2 further expressly teaches monitoring the material properties of the load site to include ore grade (col 43 line 60 – col 44 line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the detecting of a dump event of Hagenbuch using the integrated sensing system in Hagenbuch2 for the predictable advantage of automating loading and unloading sensor events and providing real-time feedback (Hagenbuch2 col 37), including ore grade of a load to improve ore and fleet utilization.
Regarding claim 2, Hagenbuch teaches:
The method of claim 1, wherein the calculation in real time of the net load of the material further comprising comprises measuring the load of the material in transit (claim 16).
Regarding claim 3, Hagenbuch teaches:
The method of claim 1, further comprising the identification of the position of the vehicle at a second predetermined frequency using position technologies (col 45, lines 6 – 12).
Regarding claim 4, Hagenbuch teaches:
The method of claim 1, wherein the detection of the loading event of material in the vehicle further comprising comprises storing a time stamp of the loading event and the detection of the unloading event further comprising storing the read load value after the detected unloading event (col 9, lines 28 – 56).
Regarding claim 5, Hagenbuch teaches:
The method of claim 1, the method further comprising determining the calibration angle of the boom, the net load being calculated when the determined angle of the boom is over the determined calibration angle (FIG. 13b; col 15).
Regarding claim 6, Hagenbuch teaches:
The method of claim 1, the method further comprising measuring the flexion of a portion of the vehicle, the detection of the loading or the unloading event of material in the vehicle further using the measured flexion of the portion of the vehicle (FIG. 14a; col 17 – 18).
Regarding claim 7, Hagenbuch teaches:
The method of claim 1, the method further comprising measuring inclination of the vehicle, the detection of the loading or the unloading event of material in the vehicle further using the measured inclination of the portion of the vehicle (FIG. 13b; col 15 – 16).
Regarding claim 8, Hagenbuch teaches haulage tracking of distance and time, but fails to expressly disclose:
The method of claim 1, the method further comprising: a) measuring wheel speed of the vehicle; and b) calculating haulage intensity of the vehicle based on the measured wheel speed.
However, Hagenbuch2 teaches tracking haulage intensity including distance and time from various on board vehicle sensors.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel speed sensor in the distance/time 
Regarding claim 9, Hagenbuch teaches:
A system for monitoring material movement supported by a vehicle in real-time, the system comprising: 
a) a localization module configured to provide the coordinates of the vehicle (col 45, lines 6 – 12) at a first predetermined frequency; 
b) a load measuring device configured to measure load values (col 40, lines 28 – 35; FIG. 18m; col 36, lines 55 – 64) of the material supported by the vehicle at a second predetermined frequency; and 
c) a processing unit configured to: 
i) analyze the measured load signal values to detect an event of material loading (col 40, lines 28 – 68) in the vehicle based on the measured load signal values; 
ii) store the measured load signal values after the detected loading event; 
iii) capture the coordinates of the vehicle (col 45, lines 6 – 12)  at the time of the detected loading event; 
iv) analyze the measured load signal values to detect an event of material unloading in the vehicle (col 40, lines 61 – 64); 
v) store the load signal values after the detected unloading event; 
vii) calculate in real time net load of the material unloaded during the detected unloading vehicle based on the loaded material and on the load values after the detected loaded and unloaded events (col 45, line 67 – col 46, line 5), wherein material properties comprise an ore grade.
Hagenbuch teaches detecting an unloading event based on monitoring of a dump switch, but does not expressly teach detecting an unloading event of material in the vehicle based on the read load values.
However, Hagenbuch2 teaches monitoring a load sensor to determine load and unload time (col 41 line 60 – col 42 line 9; load and unload time are based on monitoring sensor and detecting a change). Hagenbuch2 further expressly teaches monitoring the material properties of the load site to include ore grade (col 43 line 60 – col 44 line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the detecting of a dump event of Hagenbuch using the integrated sensing system in Hagenbuch2 for the predictable advantage of automating loading and unloading sensor events and providing real-time feedback (Hagenbuch2 col 37), including ore grade of a load to improve ore and fleet utilization.
Hagenbuch teaches vehicle location and knowledge of material properties to determine portions of buckets that may be remaining to be loaded col 8, line 54 – 68 but fails to expressly disclose:
vi) identify the loaded material based on the captured coordinates at the time of the loading event;
However, Hagenbuch2 teaches FIGs. 19a – 19d, tracking of material types.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the material type information of Hagenbuch2 when tracking vehicle loading for the predictable benefit of improving vehicle scheduling for different materials as disclosed in Hagenbuch2.

Regarding claim 10, Hagenbuch teaches:
The system of claim 9, the system further comprising an angular position sensor configured to measure the angle of a boom of a vehicle (FIG. 13b; col 15).
Regarding claim 11, Hagenbuch teaches:
The system of claim 10, wherein the processing unit being is further configured to calculate the net load when the measured angle of the boom is greater than a predetermined calibration angle (FIG. 13b; col 15 – 16).
Regarding claim 12, Hagenbuch teaches:
The system of claim 9, wherein the load measuring device further comprising includes a pressure sensor arranged to measure pressure of hydraulic cylinders of the vehicle (FIG. 13b; col 15 – 16).
Regarding claim 13, Hagenbuch teaches:
The system of claim 9, wherein the load measuring device further comprising includes a load cell configured to measure load of a portion of the vehicle (FIG. 10).
Regarding claim 14, Hagenbuch teaches:
(FIG. 12).
Regarding claim 15, Hagenbuch teaches:
The system of claim 14, wherein the pivoting portion of the vehicle being is a hinge of a bin (FIG. 12).
Regarding claim 16, Hagenbuch teaches:
The system of claim 9, wherein the load measuring device further comprising includes a transducer configured to measure flexion of a portion of the vehicle (FIG. 14a; col 17 – 18).
Regarding claim 17, Hagenbuch teaches:
The system of claim 16, wherein the transducer being is underneath a portion of the vehicle adapted arranged to receive the material (FIG. 14a; col 17 – 18).
Regarding claim 18, Hagenbuch teaches:
The system of claim 9, the system further comprising an inclination sensor configured to measure inclination of the vehicle and to use said measured inclination of the vehicle to calculate net load of the material unloaded from the vehicle (FIG. 13b; col 15 – 16).
Regarding claim 19, Hagenbuch teaches haulage tracking of distance and time, but fails to expressly disclose:
The system of claim 9, the system further comprising a wheel-based vehicle speed sensor.
However, Hagenbuch2 teaches tracking haulage intensity including distance and time from various on board vehicle sensors.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel speed sensor in the distance/time calculation of Hagenbuch2 to improve the haulage intensity tracking system or Hagenbuch since it provides a predictable solution to a known issue.
Regarding claim 20, Hagenbuch teaches haulage tracking of distance and time, but fails to expressly disclose:

However, Hagenbuch2 teaches tracking haulage intensity including distance and time from various on board vehicle sensors.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel speed sensor in the distance/time calculation of Hagenbuch2 to improve the haulage intensity tracking system or Hagenbuch since it provides a predictable solution to a known issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624